Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election without traverse of group I, drawn to compounds of the formula I and simple compositions thereof and elected species (compound 20):

    PNG
    media_image1.png
    118
    187
    media_image1.png
    Greyscale
 in the reply filed on 12/18/2020 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL. However the election of species requirement is hereby withdrawn.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-9 is contained herein.





Priority
This application is a continuation of U.S. Application Serial No. 16/310,950, filed on December 18, 2018, which is the National Phase entry of International Application No.
PCT/US2017/038525, filed on June 21, 2017, which claims priority to U.S. Provisional Appln. Ser. No. 62/356,685, filed on June 30, 2016, and to U.S. Provisional Appln. Ser. No. 62/358,669, filed on July 6, 2016.




Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 are rejected on the ground of nonstatutory anticipatory double patenting as being unpatentable over claims 1-8 of US Patent 10,093,658.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
The claimed genus structure and compositions thereof of the instant application may also be encompassed by claim 1 (see claim 5 for compositions) of patent ‘658 wherein the formula is selected from b). Claims 3-4 of the conflicting patent teaches specific species which may anticipate the instant claims as well. Thus the claims are not independent and distinct from each other.
Claims 1-9 are rejected on the ground of nonstatutory anticipatory double patenting as being unpatentable over claims 1-10 of US Patent 10,752,613.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
The subgenus (narrower with respect to variable Z) structure of formula I and compositions thereof in patent ‘613 may anticipate the claimed genus and compositions thereof of claim 1 in the instant application. Claim 7 of the conflicting patent teaches specific species which may anticipate the instant claims as well. Thus the claims are not independent and distinct from each other.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The proviso limitation in claim 1 that recites “when Z is –CO2R3” is considered indefinite since the embodiment –CO2R3 was never stated to be a possibility for variable Z initially. Thus the claim and claims which depend on it are rejected for indefiniteness. Correction is required.  Additionally, the language in claim 2 is unclear which states “wherein a,b,c,d, and e, for a 5-member heterocyclic ring”. The examiner does not understand what Applicants are implying since variables a-e are embedded into the 5 membered ring as shown in formula I originally and must contain a nitrogen atom. See In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”
Lastly claim 1 recites variable R2 in embodiment: 
    PNG
    media_image2.png
    25
    128
    media_image2.png
    Greyscale
wherein said variable is not defined in the claim. Are Applicants intending R2? Correction is required.




Conclusion
No claims are allowed. However the claimed compounds appear to be neither anticipated nor rendered obvious over the art. There is no relevant art to be put on the record by the examiner with respect to the latter.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.